DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2019-0086309, filed on 07/17/2019 in the Republic of Korea Office.    

Claim Objections
3. 	Claims 2 and 14 are objected to because of the following informalities: typographical error. Claim 2 line 4 is directed to “leaned”. Claim 14 line 4 is directed to “leaned”. “leaned” should be changed to “learned”. Appropriate correction is required. For the compact prosecution, “leaned” in Claims 2 and 14 is interpreted as “learned”. 
 	Claim 10 is objected to because of the following informalities: typographical error. In line 3, claim 10 is directed to “micorphone”. This should be changed to “microphone”. Appropriate correction is required. 

Specification Objections
4. 	The specification of the disclosure is objected to because of the following informalities: typographical errors. Paragraph [11] discloses “leaned” in line 3, paragraph [23] discloses “leaned” in line 3, paragraph [350] discloses “leaned” in line 4, and paragraph [362] discloses “leaned” in line 4. “leaned” should be changed to “learned”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


6.	Claims 1, 8, 13, 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sharifi (US 2015/0161990 A1.)

	With respect to Claim 1, Sharifi disclose 
 	A method in which a voice recognizing apparatus intelligently recognizes a voice, the method comprising: 
 	receiving a voice (Sharifi [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home); and 
 	starting the voice recognizing apparatus when a basic start language pre-set as a start language of the voice recognizing apparatus is recognized from the voice (Sharifi [0004] A used by this specification, a “hotword” may refer to a term that wakes a device up from a sleep state or hibernation state, or a term that triggers semantic interpretation on the term or on one or more terms that follow the term, e.g., on voice commands that follow the hotword, [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home), 
 	wherein the starting includes: 
 	acquiring a sequential start language sequentially uttered with an utterance language from the voice (Sharifi [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home); and 
When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home, [0007] the system may designate certain voice commands as hotwords so that the system may recognize that the voice command is directed to the system even if another predesignated hotword, such as “OK COMPUTER,” is not said before the voice command, [0008] The system may designated voice commands as hotwords based on determining that the voice command satisfies one or more predetermined criteria associated with designated the voice command as a hotword. The predetermined criteria may include a quantity of issuances of the voice command, a quality of acoustic features associated with the voice command, a score reflecting phonetic suitability of the voice command as a hotword, or an amount of acoustic features stored for the voice command, [0009] Once the system designates the voice command as a hotword, users may trigger the system to perform actions in response to the voice command without needing the use another hotword before the voice command. For example, after the voice command “DRIVE HOME” is designated as a hotword, the system may responds to a user saying “DRIVE HOME” with directions even when the user does not say “OK COMPUTER” before saying “DRIVE HOME.”)

	With respect to Claim 8, Sharifi disclose
 	wherein the determining of whether the sequential start language is recognized as a start language of the voice recognizing apparatus performs determination on the basis of storing orders of the utterance language and the sequential start language (Sharifi Claim 2 A computer-implemented method comprising: determining that a voice command which includes a first term followed by a second term has been newly designated as a hotword; determining that an existing hotword detector is configured to detect utterances that include the first term followed by a different, third term; and enabling a set of hotword detectors including a first, a second, and a third hotword detector configured to detect utterances that include the first term, the second term, and the third term, respectively.)

 	With respect to Claim 13, Sharifi disclose
 	A voice recognizing apparatus that intelligently recognizes a voice, the voice recognizing apparatus comprising: 
 	at least one microphone that receives a voice (Sharifi [0025] the sound may be captured by an audio capture device, e.g., a microphone, that converts sounds into an electrical signal); and 
 	a processor that starts the voice recognizing apparatus when a basic start language pre-set as a start language of the voice recognizing apparatus is recognized from the voice, wherein the processor (Sharifi [0075] The computing device 400 includes a processor 402, [0004] A used by this specification, a “hotword” may refer to a term that wakes a device up from a sleep state or hibernation state, or a term that triggers semantic interpretation on the term or on one or more terms that follow the term, e.g., on voice commands that follow the hotword, [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home): 
 	acquires a sequential start language sequentially uttered with an utterance language from the voice (Sharifi [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home); and 
 sets the sequential start language as an additional start language that can start the voice recognizing apparatus other than the basic start language when the sequential start language is recognized as a start language of the voice recognizing apparatus (Sharifi  [0005] When the system receives sound corresponding, to the utterance “OK COMPUTER, DRIVE HOME,” the system may determine that the utterance begins with the hotword, “OK COMPUTER,” may, in response, transcribe the sound, may perform semantic interpretation on the transcription of the voice command “DRIVE HOME,” and may output directions for the user to drive home, [0007] the system may designate certain voice commands as hotwords so that the system may recognize that the voice command is directed to the system even if another predesignated hotword, such as “OK COMPUTER,” is not said before the voice command, [0008] The system may designated voice commands as hotwords based on determining that the voice command satisfies one or more predetermined criteria associated with designated the voice command as a hotword. The predetermined criteria may include a quantity of issuances of the voice command, a quality of acoustic features associated with the voice command, a score reflecting phonetic suitability of the voice command as a hotword, or an amount of acoustic features stored for the voice command, [0009] Once the system designates the voice command as a hotword, users may trigger the system to perform actions in response to the voice command without needing the use another hotword before the voice command. For example, after the voice command “DRIVE HOME” is designated as a hotword, the system may responds to a user saying “DRIVE HOME” with directions even when the user does not say “OK COMPUTER” before saying “DRIVE HOME.”)

	With respect to Claim 20, Sharifi disclose
 	wherein the processor determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus on the basis of storing orders of the utterance language and the sequential start language (Sharifi Claim 2 A computer-implemented method comprising: determining that a voice command which includes a first term followed by a second term has been newly designated as a hotword; determining that an existing hotword detector is configured to detect utterances that include the first term followed by a different, third term; and enabling a set of hotword detectors including a first, a second, and a third hotword detector configured to detect utterances that include the first term, the second term, and the third term, respectively.)


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 2, 3, 14, 15 are rejected under 35 U.S.C.103 as being unpatentable over Sharifi (US 2015/0161990 A1) in view of Hughes et al. (US 2018/0182390 A1.)

 	With respect to Claim 2, Sharifi disclose all the limitations of Claim 1 upon which Claim 2 depends. Sharifi fail to explicitly teach
 	determining whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model leaned on the basis of the basic start language; and 
 	updating the start language recognition model on the basis of the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus.  
	However, Hugghes et al. teach
 	determining whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model leaned on the basis of the basic start language (Hugghes et al. [0029] a corresponding hotword model would be trained using speech of the user 102. For example, the computing device 104 may prompt the user 102 to speak “unclock” several times so that the computing device 104 or server 120 can build a hotword model specific to user 102 with the speech sample, [0020] the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating MFCCs from the audio data and classifying that the MFCCs include MFCCs that are similar to MFCCs that are characteristic of the hotword "ok computer" as stored in the hotword models 114. As another example, the the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating mel-scale filterbank energies from the audio data and classifying that the mel-scale filterbank energies include mel-scale filterbank energies that are similar to mel-scale filterbank energies that are characteristic of the hotword "ok computer" as stored in the hotword models 114); and
 	updating the start language recognition model on the basis of the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus (Hugghes et al. [0051] if the hotword confidence score is with a range below the threshold, then the user interface generator 144 may generate an interface asking for confirmation that the user 102 spoke the hotword. For example, the hotword confidence score may be 0.7. If the range is between 0.6 and 0.8, then the user interface generator 144 may generate a user interface requesting that the user 102 confirm or repeat the hotword. In some implementations and if the user 102 confirms that the user 102 spoke the hotword, the computing device 104 may use the audio data to update the hotword model to improve performance in the future. The computing device 104 may not use the audio data if there is too much noise in the audio data.)
  	Sharifi and Hughes et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of designating a voice command as hotword as taught by Sharifi, using teaching of updating the hotword model as taught by Hughes et al. for the benefit of improving performance in the future (Hugghes et al. [0051] if the hotword confidence score is with a range below the threshold, then the user interface generator 144 may generate an interface asking for confirmation that the user 102 spoke the hotword. For example, the hotword confidence score may be 0.7. If the range is between 0.6 and 0.8, then the user interface generator 144 may generate a user interface requesting that the user 102 confirm or repeat the hotword. In some implementations and if the user 102 confirms that the user 102 spoke the hotword, the computing device 104 may use the audio data to update the hotword model to improve performance in the future. The computing device 104 may not use the audio data if there is too much noise in the audio data.)

	With respect to Claim 3, Sharifi in view of Hughes et al. teach 
 	wherein the determining of whether the sequential start language is recognized as a start language of the voice recognizing apparatus performs determination on the basis of a start generating a hotword confidence score by processing the audio features; determining that the hotword confidence score satisfies a hotword confidence threshold; and, based on determining that the hotword confidence score satisfies a hotword confidence threshold, determining that the audio data that corresponds to the utterance includes the hotword, [0020] the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating MFCCs from the audio data and classifying that the MFCCs include MFCCs that are similar to MFCCs that are characteristic of the hotword "ok computer" as stored in the hotword models 114. As another example, the the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating mel-scale filterbank energies from the audio data and classifying that the mel-scale filterbank energies include mel-scale filterbank energies that are similar to mel-scale filterbank energies that are characteristic of the hotword "ok computer" as stored in the hotword models 114.)

 	With respect to Claim 14, Sharifi disclose all the limitations of Claim 13 upon which Claim 14 depends. Sharifi fail to explicitly teach
 	wherein the processor: 
 	determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model leaned on the basis of the basic start language; and 
 	updates the start language recognition model on the basis of the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus.  
 	However, Hugghes et al. teach
 	wherein the processor (Hughes [0069] The computing device 300 includes a processor 302): 
 	determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus, using a start language recognition model leaned on the basis of the basic start language (Hugghes et al. [0029] a corresponding hotword model would be trained using speech of the user 102. For example, the computing device 104 may prompt the user 102 to speak “unclock” several times so that the computing device 104 or server 120 can build a hotword model specific to user 102 with the speech sample, [0020] the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating MFCCs from the audio data and classifying that the MFCCs include MFCCs that are similar to MFCCs that are characteristic of the hotword "ok computer" as stored in the hotword models 114. As another example, the the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating mel-scale filterbank energies from the audio data and classifying that the mel-scale filterbank energies include mel-scale filterbank energies that are similar to mel-scale filterbank energies that are characteristic of the hotword "ok computer" as stored in the hotword models 114); and
 	updates the start language recognition model on the basis of the sequential start language when the sequential start language is recognized as a start language of the voice recognizing apparatus (Hugghes et al. [0051] if the hotword confidence score is with a range below the threshold, then the user interface generator 144 may generate an interface asking for confirmation that the user 102 spoke the hotword. For example, the hotword confidence score may be 0.7. If the range is between 0.6 and 0.8, then the user interface generator 144 may generate a user interface requesting that the user 102 confirm or repeat the hotword. In some implementations and if the user 102 confirms that the user 102 spoke the hotword, the computing device 104 may use the audio data to update the hotword model to improve performance in the future. The computing device 104 may not use the audio data if there is too much noise in the audio data.)
  	Sharifi and Hughes et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of designating a voice command as hotword as taught by Sharifi, using teaching of updating the hotword model as taught by Hughes et al. for the benefit of improving performance in the future (Hugghes et al. [0051] if the hotword confidence score is with a range below the threshold, then the user interface generator 144 may generate an interface asking for confirmation that the user 102 spoke the hotword. For example, the hotword confidence score may be 0.7. If the range is between 0.6 and 0.8, then the user interface generator 144 may generate a user interface requesting that the user 102 confirm or repeat the hotword. In some implementations and if the user 102 confirms that the user 102 spoke the hotword, the computing device 104 may use the audio data to update the hotword model to improve performance in the future. The computing device 104 may not use the audio data if there is too much noise in the audio data.)

  	With respect to Claim 15, Sharifi in view of Hughes et al. teach 
 	wherein the processor determines whether the sequential start language is recognized as a start language of the voice recognizing apparatus on the basis of a start language recognition score including information related to similarity between the sequential start language acquired using the start language recognition model and the basic start language (Hughes et al. [0008] generating a hotword confidence score by processing the audio features; determining that the hotword confidence score satisfies a hotword confidence threshold; and, based on determining that the hotword confidence score satisfies a hotword confidence threshold, determining that the audio data that corresponds to the utterance includes the hotword, [0020] the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating MFCCs from the audio data and classifying that the MFCCs include MFCCs that are similar to MFCCs that are characteristic of the hotword "ok computer" as stored in the hotword models 114. As another example, the the hotword detector 108 may detect that the utterance 106 "Ok computer, play music" includes the hotword 110 "ok computer" based on generating mel-scale filterbank energies from the audio data and classifying that the mel-scale filterbank energies include mel-scale filterbank energies that are similar to mel-scale filterbank energies that are characteristic of the hotword "ok computer" as stored in the hotword models 114.)


9.	Claim 10 is rejected under 35 U.S.C.103 as being unpatentable over Sharifi (US 2015/0161990 A1) in view of Lim et al. (US 2015/0098523 A1.)

	With respect to Claim 10, Sharifi disclose all the limitation of Claim 1 upon which Claim 10 depends. Sharifi fail to explicitly teach 

 	receiving DCI (Downlink Control Information), which is used to schedule transmission of data of the voice acquired from at least one micorphone of the voice recognizing apparatus, from a network; and transmitting the voice data to the network on the basis of the DCI.  
 	However, Lim et al. teach 
 	further comprising: 
 	receiving DCI (Downlink Control Information), which is used to schedule transmission of data of the voice acquired from at least one micorphone of the voice recognizing apparatus, from a network (Lim et al. [0073] the baseband signal processor 300 may know whether to transmit an audio signal such as VoLTE by analyzing a downlink control information signal transmitted from a base station); and 
 	transmitting the voice data to the network on the basis of the DCI (Lim et al. [0073] the baseband signal processor 300 may know whether to transmit an audio signal such as VoLTE by analyzing a downlink control information signal transmitted from a base station.)
 	Sharifi and Lim et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of designating a voice command as hotword as taught by Sharifi, using teaching of Downlink Control Information as taught by Lim et al. for the benefit of determining whether to transmit the audio signal (Lim et al. [0073] the baseband signal processor 300 may know whether to transmit an audio signal such as VoLTE by analyzing a downlink control information signal transmitted from a base station.)

10.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Sharifi (US 2015/0161990 A1) in view of Lim et al. (US 2015/0098523 A1) and Park et al. (US 2017/0105112 A1.)

	With respect to Claim 11, Sharifi in view of Lim et al. teach all the limitations of Claim 10 upon which Claim 11 depends. Sharifi in view of Lim et al. fail to explicitly teach 
 	further comprising: 

 	transmitting the voice data to the network through a PUSCH, wherein the SSB and a DM-RS of the PUSCH are QCL with respect to a QCL type D.  
	However, Park et al. teach 
	further comprising: 
 	performing an initial access procedure to the network on the basis of an SSB (Synchronization signal block) (Park et al. [0163] Fig. 10 illustrates a radio frame structure for transmitting the Synchronization Signal (SS) in a wireless communication system); and 
 	transmitting the voice data to the network through a PUSCH, wherein the SSB and a DM-RS of the PUSCH are QCL with respect to a QCL type D (Park et al. [0076] A physical uplink shared channel (PUSCH) carrying user data is allocated to the data region, [0206] the reference signal designed newly in the LTE-A system may be divided into two types. Examples of the two types of reference signals include a channel state information-reference signal (CSI-RS) (or may be referred to as channel state indication-RS) for channel measurement for selection of modulation and coding scheme (MCS) and a precoding matrix index (PMI), and a data demodulation-reference signal (DM-RS) for demodulation of data transmitted to eight transmitting antennas, [0430] the D-QCL type has been described as being basically divided into two types: D-QCL Type A and D-QCL Type B. However, the present invention may also be applied to an extended embodiment, such as an embodiment in which detailed modified examples (e.g., LSCP classification), such as (1), (2), (3)... illustrated according to each D-QCL type may be additionally subdivided in a separate D-QCL type and configured in UE. For example, in D-QCL Type B, an S-QCL type may be subdivided, such as that (2) of the LSCP examples capable of a QCL assumption is divided into D-QCL type C and (3) thereof is divided into D-QCL type D.)
Sharifi, Lim et al. and Park et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of designating a voice command as hotword as taught by Sharifi, using teaching of Downlink Control Information as taught by Lim et al. for the benefit of determining whether to transmit the audio signal, using teaching of QCL type D as taught by the benefit of a transfer rate can be improved, and frequency efficiency can be significantly improved. In this case, a transfer rate according to an increase of a channel transmission capacity may be theoretically increased by a value obtained by multiplying the following rate increment Ri by a maximum transfer rate Ro if one antenna is used.)

11.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Sharifi (US 2015/0161990 A1) in view of Lim et al. (US 2015/0098523 A1) and Henton et al. (US 2016/0163312 A1.)

With respect to Claim 12, Sharifi in view of Lim et al. teach 
 	further comprising: 
 	wherein the AI processed information is information that has determined whether the sequential start language recognized from the voice data is recognized as a start language of the voice recognizing apparatus (Sharifi [0009] Once the system designates the voice command as a hotword, users may trigger the system to perform actions in response to the voice command without needing the use another hotword before the voice command. For example, after the voice command “DRIVE HOME” is designated as a hotword, the system may responds to a user saying “DRIVE HOME” with directions even when the user does not say “OK COMPUTER” before saying “DRIVE HOME.”)
	Sharifi fail to explicitly teach 
 	controlling a RF (radio frequency) module to transmit the voice data to an AI processor included in the network; and 
 	controlling the RF module to receive AI-processed information from the AI processor,
	However, Henton et al. teach
 	controlling a RF (radio frequency) module to transmit the voice data to an AI processor included in the network (Henton et al. Fig. 1 elements 104(a) and 104(b), Digital Assistant Server 106, [0026] Communication functions can be facilitated through one or more wired and/or wireless communication subsystems 224, which can include various communication ports, radio frequency receivers and transmitters, and/or optical (e.g., infrared) receivers and transmitters. An audio subsystem 226 can be coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions. The microphone 230 can be configured to receive a speech input from the user); and 
 	controlling the RF module to receive AI-processed information from the AI processor (Henton et al. Fig. 1 elements 104(a) and 104(b), Digital Assistant Server 106, [0026] Communication functions can be facilitated through one or more wired and/or wireless communication subsystems 224, which can include various communication ports, radio frequency receivers and transmitters, and/or optical (e.g., infrared) receivers and transmitters. An audio subsystem 226 can be coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions. The microphone 230 can be configured to receive a speech input from the user),
 	Sharifi, Lim et al. and Henton et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of designating a voice command as hotword as taught by Sharifi, using teaching of Downlink Control Information as taught by Lim et al. for the benefit of determining whether to transmit the audio signal, using teaching of radio frequency receiver and transmitter for receiving and transmitting the radio frequency signal from the server (Henton et al. Fig. 1 elements 104(a) and 104(b), Digital Assistant Server 106, [0026] Communication functions can be facilitated through one or more wired and/or wireless communication subsystems 224, which can include various communication ports, radio frequency receivers and transmitters, and/or optical (e.g., infrared) receivers and transmitters. An audio subsystem 226 can be coupled to speakers 228 and a microphone 230 to facilitate voice-enabled functions, such as voice recognition, voice replication, digital recording, and telephony functions. The microphone 230 can be configured to receive a speech input from the user

Allowable Subject Matter
12.	Claims 4, 9, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892. 
a.	Sharifi et al. (US 2021/0104221 A1.) In this reference, Sharifi et al. disclose a method/a system for preventing initiation of a wake-up process on a user device. 	
b.	Sharifi (US 2016/0140961 A1.) In this reference, Sharifi disclose a method/a system for providing pre-computed hotword models.
c. 	Fujimoto (US 2005/0089172 A1.) In this reference, Fujimoto disclose a method/a system for authenticating vocal print. 

14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/THUYKHANH LE/Primary Examiner, Art Unit 2655